CONSENT ORDER AND AWARD
On the 30th day of November, 2000, the parties to this action, Claimant Cameron Gas Company and Respondent West Virginia Department of Administration, Purchasing Division reached an agreement regarding the above two (2) styled claims currently before this Court. The parties hereby request the Court enter this final resolution of the claims of the parties asserted in these actions.
Upon consideration of the following the agreements of the parties hereto, the arguments of counsel, and the consent of the Secretary of the Department of Administration, it is hereby ADJUDGED, ORDERED, AND DECREED;
1. The Respondent hereby agrees to pay the Claimant the sum of one hundred thousand dollars ($100,000.00) as full and complete satisfaction of both of the above styled claims filed with this Court.
2. All claims filed in these actions by Claimant will be released according to law upon Claimants's receipt of the settlement proceeds set forth herein.
3. The parties acknowledge the actual payment of one hundred thousand dollars ($100,000.00) is contingent upon this Consent Order and Award being approved by the Legislature of the State of West Virginia. The award shall be paid from special revenue funds.
4. The parties hereby state that this Consent Order and Award is a compromised settlement for disputed claims within this Court. Claimant *231agrees that payment of settlement amount constitutes full and complete satisfaction of both claims, i.e., CC-99-363 and CC-99-377.
5. By execution of this Consent Order and Award the Department of Administration represents that it is in the best interest of the State of West Virginia to resolve the above claims referenced herein pursuant to the terms of this Consent Order and Award,
Upon consideration of the foregoing this court hereby enters an award in favor of the Claimant and against the West Virginia Department of Administration, Purchasing Division, in the amount of one hundred thousand dollars ($100,000-00).
So ORDERED this 30th day of November, 2000.